DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, filed 2/23/2021, with respect to the rejection of claims 1-11, 19-20 under 102 (a)(2) (Shimoda reference) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vrzic et al. (US 2018/0367288).

Vrzic teaches two session between user equipment and UPF (See figures 12A/12B) and exchanges RRC signaling for activation of packet duplication (See paragraph 134). 

[0134] Since RRC is used to configure packet duplication, it can also be used to activate/deactivate packet duplication. A separate RRC command can be used to activate/deactivate packet duplication for an SRB. 


    PNG
    media_image1.png
    480
    791
    media_image1.png
    Greyscale
 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al. (US 2018/0367288) .

With regard to claim 1, Vrzic teaches: A method comprising:
 receiving, by a wireless device from a base station, at least one first radio resource control message comprising configuration parameters for (paragraphs  122, and 228-230:
[0122] The network configures the UE 102 for packet duplication of SRBs using RRC signalling.
[0230]… In this case, the RAN has to configure the SDAP in UE through RRC to adhere to the QFI-to-DRB mapping rule for handling the UL duplicate QoS flows. Specifically, certain mapping restrictions may be included in SDAP to ensure that QoS flows with certain QFI markings are mapped to different DRBs. For example, the configuration in SDAP may indicate that the markings QFI(OF) and QFI(DF) are mapped to DRB1(MN) and DRB2(SN). In the RAN (i.e. MN and SN), the markings QFI(OF) and QFI(DF) are used to select the corresponding N3 tunnels based on the QoS mapping rules provided by the SMF via N2 to MN and SN during PDU session establishment/modification procedure. ): 
a first session between the wireless device and a user plane function; and a second session, for packet duplication of the first session, between the wireless device and the user plane function (see figures 12A,12B, 35: paragraphs 110-112, and 236-237:  Also see paragraphs 59 and 109, which states UE sets up multiple PDU sessions between UE and CN); 
receiving at least one second radio resource control message indicating activation of the packet duplication  (paragraphs 133-135, 142, and 147-183 ) based on the activation of the packet duplication (paragraphs ), 

sending: original packets via the first session to the user plane function and duplicated packets of the first session to the user plane function via the second session (paragraphs 112, 184-185: also see figure 27A)
[0112] Once the packet duplication is activated in the UPF, a PDCP reestablishment procedure can be initiated to ensure that ).  


    PNG
    media_image2.png
    293
    631
    media_image2.png
    Greyscale


With regard to claim 2, Vrzic teaches: wherein the second session is deactivated based on the receiving the at least one radio resource control message (paragraph 78,134-135,144, and 152: 
[0144] For example, if the UE 102 receives a deactivate command and the node configured to support the fallback for packet duplication is not the best link then the UE 102 will not satisfy the reliability requirement. In this case, a link selection bit should be included with the packet duplication command.   ) .  

With regard to claim 3, Vrzic teaches: further comprising: receiving, by the wireless device, at least one third radio resource message indicating deactivation of the packet duplication (paragraph 78,134-135,144, and 152:) ; and based on the deactivation of the packet duplication, by the wireless device: 


    PNG
    media_image3.png
    236
    613
    media_image3.png
    Greyscale

With regard to claim 4, Vrzic teaches: further comprising sending, by the wireless device to the base station, a response radio resource control message indicating a completion of the activation (paragraphs 157-162).  
With regard to claim 5, Vrzic teaches: further comprising sending, by the base station to the user plane function, the duplicated packets of the first session (paragraphs 186-192. See figure 27A).  
With regard to claim 6, Vrzic teaches: further comprising sending, by the base station to the user plane function: the original packets via a first tunnel between the base station and the user plane function; and the duplicated packets via a second tunnel between the base station and the user plane function (see figure  26A: paragraphs 181-185 ) .  

    PNG
    media_image4.png
    671
    341
    media_image4.png
    Greyscale

With regard to claim 7, Vrzic teaches: further comprising sending by the base station: the original packets to a first user plane function; and the duplicated packets to a second user plane function  (See figure 37: paragraphs 238-244)

    PNG
    media_image5.png
    462
    576
    media_image5.png
    Greyscale

With regard to claim 8, Vrzic teaches: wherein the wireless device sends: the original packets via the base station; and the duplicated packets via a second base station (see figure 26A: paragraphs 181-185).  
With regard to claim 9, Vrzic teaches: further comprising: receiving, by the base station from the wireless device, a channel measurement information; and determining, by the base station and based on the channel measurement information, the activation of the packet duplication (paragraphs 72, 81, and 122).  
With regard to claim 10, Vrzic teaches: wherein the channel measurement information comprises at least one of: a channel quality indicator (CQI); a precoding 

With regard to claim 11, Vrzic teaches: further comprising determining, by the base station, the packet duplication based on at least one of: a quality-of-service requirement of the first session; a traffic load of the base station; a session type of the first session; or a network slice of the first session  (paragraphs 72, 80- 82, and 122). 

With regard to claim 18, Vrzic teaches: comprising sending, by an access and mobility management function (AMF) to a session management function (SMF), an information message comprising at least one of: a first downlink transport network layer (TNL) address for the original packets; or a second downlink TNL address for the duplicated packets (paragraphs 246-251: see figure 38A). 

    PNG
    media_image6.png
    553
    756
    media_image6.png
    Greyscale

With regard to claim 19,  Vrzic teaches: further comprising: receiving, by a second base station from the base station, a modification request message indicating the activation of the packet duplication (paragraphs 147-154); and starting, by the second base station and based on the modification request message, sending the duplicated packets (paragraphs 147-154: see figure 16 and figure 18).  
With regard to claim 20, Vrzic teaches: further comprising receiving, by the base station from a second base station, resource status information of the second base 
   [0212] The UE 102 can send the request for DL PD (or best link selection) using an UL MAC CE. Based on DL measurements of the MN and SN, the UE 102 can determine if PD is necessary or if the best link is the MN or SN. ).   


Allowable Subject Matter




Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/21/2021
/MARCUS SMITH/Primary Examiner, Art Unit 2419